Citation Nr: 1750105	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from April 1968 until April 1970, with subsequent service in the Illinois Army National Guard including periods of inactive duty for training (INACDUTRA).  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In June 2016, the Board remanded this appeal.  The file has since returned to the Board for further appellate review.  Unfortunately, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay that this second remand entails, it is necessary to secure an adequate VA opinion on the etiology of the Veteran's claimed peripheral vascular disorder.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).

In the June 2016 remand, the Board directed the AOJ to obtain a VA examination and opinion on the etiology of the Veteran's claimed peripheral vascular disease.  The examiner's attention was directed to the Veteran's lay testimony regarding in-service leg pain in 1970, the Veteran's testimony that he was diagnosed with peripheral vascular disease in 1976 but that those records had been lost, and February 1985 VA treatment records showing that the Veteran was unable to complete a treadmill test due to claudication.  

The Veteran underwent the requested VA examination in January 2017.  The examiner noted a diagnosis of peripheral vascular disease with a diagnosis date of October 2003.  The examiner opined that peripheral vascular disease was not related to the Veteran's period of service because the Veteran's claims file lacked objective medical evidence to confirm a diagnosis or treatment for peripheral vascular disease during military service or at separation and because there was no diagnosis of peripheral vascular disease prior to 2001.  The examiner then stated that peripheral vascular disease was not caused by leg pain in 1970.  

In a May 2017 addendum, another examiner also opined that peripheral vascular disease was not related to the Veteran's period of service.  The examiner then stated that there was insufficient evidence of a diagnosis, or chronic or recurrent symptoms of a disability of peripheral vascular disease that manifested in service or within one year of separation from service.  Further, the examiner explained that peripheral vascular disease was a chronic and progressive condition with a gradual onset.  By the time symptoms manifest and objective findings are present, the disease process has been present for an extended period of time.  Thus, the examiner stated that peripheral vascular disease could not be attributed to a two-week annual training.

The 2017 examiners' opinions are inadequate as they failed to address the Veteran's competent lay testimony regarding onset of leg pain symptoms in service that continued thereafter for which he reported being treated with pain medication.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  Instead, the January 2017 examiner opined that the leg pain in 1970 did not cause peripheral vascular disease, but did not address whether the leg pain could have been an early symptom of peripheral vascular disease.  The examiners also did not address the Veteran's reported 1976 diagnosis of peripheral vascular disease, and the 1985 treadmill test that showed evidence of claudication.  These findings are particularly relevant in light of the May 2017 VA examiner's explanation that peripheral vascular disease is a gradual process with symptom manifestation indicating that the disease had been present for an extended period of time.  As the Veteran asserts that his symptoms began in 1970, according to the May 2017 VA examiner's opinion it may be possible that peripheral vascular disease did have its first onset during the Veteran's period of active service.  Accordingly, remand is required for an adequate VA examination and opinion.

Last, on remand all outstanding VA treatment records should be identified and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Thereafter, provide the Veteran with an appropriate examination to determine the etiology of his claimed peripheral vascular disease.  The entire claims file should be made available to, and reviewed by, the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner is asked to opine:

a)  whether it is at least as likely as not (50 percent or greater probability) that peripheral vascular disease had its onset during the Veteran's period of active military service, or is otherwise etiologically related to his period of active service; and 
b)  whether it is at least as likely as not (50 percent or greater probability) that peripheral vascular disease manifested to a compensable degree within one year of separation from service.

An explanation for these opinions must be provided.  Specifically, the examiner must address:  1) whether the Veteran's reports of leg pains in 1970 were early symptoms of peripheral vascular disease; 2) the reported 1976 diagnosis of peripheral vascular disease; 3) the 1985 treadmill test that showed evidence of claudication; 4) the Veteran's testimony regarding onset and continuity of leg pain symptoms; and 5) the May 2017 VA examiner's explanation regarding the gradual nature of peripheral vascular disease.

The examiner is reminded that the Veteran is competent to report his in-service symptoms of leg pain and to report being diagnosed with peripheral vascular disease in 1976 although those medical records are unobtainable.  A negative etiology opinion based solely on the lack of a documented in-service diagnosis or treatment of peripheral vascular disease will not be adequate.  

3.  Then, readjudicate the claim of entitlement to service connection for peripheral vascular disease.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

